Citation Nr: 0033716	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1976.  The record also indicates that he served in the 
Military Police Reserve and the Senior Reserve Officer 
Training Corps.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hearing loss and 
tinnitus which was denied and not appealed in August 1994.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The Board first notes that the veteran has expressed 
disagreement with the RO's initial assignment of a 
noncompensable evaluation for a scar on the left side of the 
mouth in its October 1999 determination; however, there is no 
indication that the veteran was ever provided with a 
Statement of the Case (SOC) pertaining to the claim for 
entitlement to a compensable evaluation for a scar on the 
left side of the mouth.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, the veteran is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Even prior to the enactment of this new law, the Court had 
previously held service medical records are to be requested 
in all cases, as these are records that are considered to be 
in VA custody.  McCormick v. Gober, No. 98-48 (U.S. Vet. 
App. Aug. 18, 2000) (citing to VBA Letter 20-99-60).  

In this regard, the record indicates that the veteran 
received two years of instruction in the Senior Reserve 
Officers' Training Corps at Texas Christian University 
approximately from 1980 to December 1982.  The veteran has 
also reported serving in the Military Police Reserve (MP BN) 
in Fort Worth, Texas from 1977 to 1979.  The record indicates 
that the veteran served in the Reserve until 1980.  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  

Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes, and duty 
performed by a member of a Senior Reserve Officers' Training 
Corps program when ordered to such duty for the purpose of 
training or a practice cruise under Chapter 103 of Title 10, 
United States Code.  38 C.F.R. § 3.6(c)(1), (4).  

Inactive duty training includes duty (other than full-time 
duty) prescribed for Reserves (including commissioned 
officers of the Reserve Corps of the Public Health Service) 
by the Secretary concerned under 37 U.S.C. 206 or any other 
provision of law, and training (other than active duty for 
training) by a member of, or applicant for membership (as 
defined in 5 U.S.C. 8140(g)) in, the Senior Reserve Officers' 
Training Corps prescribed under Chapter 103 of Title 10, 
United States Code.  38 C.F.R. § 3.6(d)(1), (3).  

The veteran reported undergoing a hearing test at Fort Hood 
in 1981 or 1982.  The record indicates that the RO sent a 
request to Fort Hood for such records.  Fort Hood responded 
that it did not have any treatment records concerning the 
veteran.  

However, it is unclear whether the RO has searched all 
relevant locations for records pertaining to the veteran's 
service in the Military Police Reserve and in the Senior 
Reserve Officer Training Corps.  

On remand, the RO should attempt to verify the nature of the 
veteran's training in the SROTC and the Military Police 
Reserve and obtain any records pertaining to such service.  
See M21-1, Part III, para. 4.01.  

With respect to the issues on the title page, the Board is 
also of the opinion that VA examinations should be ordered, 
as the evidence indicates, albeit tenuously, the presence of 
current dental, hearing loss, and tinnitus disabilities, and 
the veteran has contended that all of these conditions are 
linked to service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should ask the veteran to 
clarify, with as much specificity as 
possible, the nature (including the dates 
and location of such service) of his 
military service following his discharge 
from active duty in April 1976.  

Regardless of his response, the RO should 
attempt to verify and obtain records 
pertaining to the veteran's service in 
the Military Police Reserve (MP BN) in 
Fort Worth, Texas from approximately 1976 
to 1980, and in the Senior Reserve 
Officer Training Corps from 1980 to 1982.  

The RO should send such a request to the 
National Personnel Records Center (NPRC), 
the Army Reserve Personnel Center 
(ARPERCEN), Texas Christian University, 
Fort Worth, Texas, and any other 
locations where it is determined such 
records may be found.  See M21-1, Part 
III, para. 4.01.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to a 
compensable evaluation for a scar on the 
left side of the mouth.  

5.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

6.  The RO should schedule the veteran 
for a VA audiological examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of any 
current hearing loss and tinnitus.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
hearing loss and/or tinnitus 
disability, and if so, what is its 
nature?

(b) Is it at least as likely as not that 
the current hearing loss and/or 
tinnitus disability was incurred 
coincident with the veteran's military 
service?

Any opinions expressed must be 
accompanied by a complete rationale.  

7.  The RO should schedule the veteran 
for a VA dental examination conducted by 
an appropriate specialist to ascertain 
the nature and etiology, if any, of any 
current dental disorder.  

The claims file, a separate copy of this 
remand, and the regulations pertaining to 
dental disabilities (38 C.F.R. §§ 3.381, 
4.150) should be made available to and 
reviewed by the examiner in conjunction 
with the examination and the examination 
report must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
dental disability as defined in either 
38 C.F.R. §§ 3.381 or 4.150, and if 
so, what is its nature?

(b) Is it at least as likely as not that 
the current dental disorder disability 
was incurred coincident with the 
veteran's military service?

Any opinions expressed must be 
accompanied by a complete rationale.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000); Stegall, supra.  

9.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for a dental disorder, and 
whether new and material evidence has 
been presented to reopen the claims of 
service connection for hearing loss, and 
tinnitus.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


